Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing objection in the non-final office action mailed on 11/26/2021 has been withdrawn because the applicant amends claims 6 and 12.  And the drawing submitted on 9/8/2020 are accepted 
Allowable Subject Matter
3. 	Claims 1-13 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
	With regard to claim 1 and claim 7, Lee (WO 2013/069951 Al)  teaches a display system comprising: a speaker ((e.g., 200, Fig. 1, 2, see [29] 200 is a stereo system, which is a speaker); a display ( e.g., 300, Fig. 1, Fig. 2, see Fig. 1 300 includes device with display);   a wireless power transmitter (e.g., 100, Fig. 1, Fig. 2) configured to convert power supplied from a power source unit (e.g., 120, Fig. 2) into a first magnetic field (magnetic field between 110, 210, Fig. 2) and to transmit a first power signal to the speaker (e.g., 200, Fig. 1, 2, see [29] 200 is a stereo system, which is a speaker); the speaker (e.g., 200, Fig. 2) includes a wireless power transmission/reception circuit (e.g., 210, 221,250, Fig. 2) configured to convert the first power signal ( power from 100, Fig. 2) received from the wireless power transmitter ( e.g., 100, Fig. 2) into a  received power ([41] at the wireless power signal receiving unit 221 through a power receiving antenna 210 by means of the magnetic resonance method, converts the first power signal received by the power converting unit 222 into useable electricity) , and to generate a second magnetic field ( e.g., magnetic field between 250 and 310, Fig. 2) by the received power to transmit a second power signal ( 200 transmit power to 300, Fig. 2) to the display ( e.g., 300, Fig. 1, Fig. 2, see Fig. 1 300 includes device with display); a distribution circuit ( e.g., 231, Fig. 
Van der lee (US20130026981A1) teaches a wireless power transmission/reception circuit ( e.g., 146,144,  Fig. 2) configured to convert the first power signal ( wireless power f1, Fig. 2) received from the wireless power transmitter ( e.g., 110, Fig. 2) into a first current( see [0014]-[0016] the system using inductive coupling, which induces a current in a receiving coil), a distribution circuit ( e.g., 148, Fig. 2) distributing the first current ( current in 146, Fig. 2) and outputting a second current( charging current [0076]),  a power reception circuit( e.g., 126, 128, Fig. 2) converting the second power signal ( wireless power f2, Fig. 2) received from speaker ( Lee teaches about stereo system) in a third current (see [0014]-[0016] the system using 
	 However, the prior art of record fails to teach or suggest wherein a phase difference between a first electromagnetic interference (EMI) signal which is generated by the first coil, and a third EMI signal which is generated by the third coil corresponds to 180 degrees,
wherein a phase difference between the first EMI signal, and a fourth EMI signal which is generated by the fourth coil corresponds to 180 degrees, wherein a phase difference between a second EMI signal which is generated by the second coil, and a fifth EMI signal which is generated by the fifth coil corresponds to 180 degrees, and wherein a phase difference between the second EMI signal, and a sixth EMI signal which is generated by the sixth coil corresponds to 180 degrees in combination with other limitation of the claim.
	Regard to claims 2-6, 8-13, they depend on claim 1 or claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Choudhary (US 20120169131 A1) teaches the power transferred in a wireless energy transfer system including a transmitter with a primary coil and a receiver with a secondary coil may be adjusted by adjusting the phase difference between the primary and secondary coils. 
Yeo (US 20180269725 A1) teaches when a resonance impedance of the wireless power transmitter changes due to the environment around a resonator or around an antenna, such as a change of the location of the wireless power receiver, etc., a difference in phase between a first signal and a second signal may not be maintained at 180 degrees.
Pei  (US20200280216A1) teaches about the zero current turn-off property of the diode can reduce electromagnetic interference and improve rectifier efficiency.
Leabman (US20180048178A1) teaches about transmitting, by antennas of the wireless power transmitter, radio frequency (RF) power transmission waves towards the wireless power receiver, the RF power transmission waves converging to form controlled constructive interference patterns and destructive interference patterns in proximity to the location of the wireless power receiver, wherein the destructive interference patterns form a null space that surrounds the controlled constructive interference patterns and the controlled constructive interference patterns are received by an antenna of the wireless power receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINPING SUN/Primary Examiner, Art Unit 2836